IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF FLORIDA

MIAMI DIVISION

CASE NO.: 05-21251-ALTONAGA/BANDSTRA

MANUEL FIGUEROA, and DIXIE M. GARNER, individually and on behalf of those
similarly situated,



  Plaintiff,






vs.




SHARPER IMAGE CORPORATION a Delaware corporation, and ZENION INDUSTRIES, INC., a
California corporation,



  Defendants.






/




THIRD AMENDED SETTLEMENT AGREEMENT AND RELEASE

By And Among

Plaintiffs Manuel Figueroa and Dixie M. Garner, the Settlement Class, and
Defendant Sharper Image Corporation

SF #1302754 v17

--------------------------------------------------------------------------------

THIRD AMENDED SETTLEMENT AGREEMENT AND RELEASE   TABLE OF CONTENTS   1.   
Definitions    3  2.    The Class Action and Settlement Class Covered by This
Third Amended Settlement      Agreement    13  3.    Commitment To Support   
13  4.    Conditions of Settlement, Effect of Disapproval, Cancellation, or
Termination    15  5.    Procedure For Certification and Approving Settlement   
17  6.    Procedure For Final Approval    18  7.    Notice To Class    21  8.   
Settlement Benefits    24  9.    Cost of Notice and Additional Expenses    32 
10.         Attorneys’ Fees, Class Representative Fees, and Litigation Costs and
Expenses    32  11.         Opt-Out Rights    34  12.         Claims Procedure 
  35  13.         Claims Administration    35  14.         [INTENTIONALLY LEFT
BLANK]    40  15.         Release    40  16.         Other Pending Actions   
43  17.         Final Approval of This Agreement    44  18.         Final
Judgment    44  19.         Effect of Failure of Court To Approve    45  20.   
     Successors & Assigns    46  21.         Entire Agreement    46  22.       
 Exhibits    47  23.         No Presumption Against Drafter    47  24.       
 Governing Law    47  25.         Continuing Jurisdiction and Exclusive Venue   
48  26.         Authority    49  27.         Currency, Dates & Times    50  28. 
       Notices    50  29.         Preliminary Injunction and Stays of Other
Actions    51  30.         Permanent Injunction as Part of Final Judgment    51 
31.         Order of Dismissal With Prejudice of Other Pending Actions    52 
32.         Stay    52  33.         Additional Terms    53  34.       
 Counterparts    54 




i






SF #1302754 v17




--------------------------------------------------------------------------------

     THIS THIRD AMENDED SETTLEMENT AGREEMENT AND RELEASE (“Agreement,”
“Settlement Agreement,” or “Third Amended Settlement Agreement”) will be
unconditionally effective, by and among defendant Sharper Image Corporation
(“Sharper Image” or “Settling Defendant”) and plaintiff Manuel Figueroa and
Dixie M. Garner (“Plaintiffs” or “Settlement Class Representatives”)
(collectively, the “Parties”) and the Settlement Class (as defined in § 2.2 ),
when the Final Order and Final Judgment become Final as defined herein. This
Third Amended Settlement Agreement supersedes the Second Amended Settlement
Agreement and the Amended Settlement Agreement only to the extent that it
modifies or adds to those agreements, which, except to the extent superseded,
are incorporated herein by this reference.

     WHEREAS, Sharper Image denies and has asserted a number of defenses to each
and every one of the allegations in the above-captioned litigation (the “Class
Action”) regarding the efficacy of the Ionic Breeze® products. Sharper Image
stands behind the Ionic Breeze® and contends that scientific testing has
demonstrated the high quality, efficacy, and safety of the Ionic Breeze®, but,
regardless of the merits of this Class Action, the outcome of any litigation is
always inherently uncertain; therefore, Sharper Image has concluded that it is
in the best interest of Sharper Image, its shareholders, and its customers to
settle this Class Action.

     WHEREAS, Plaintiffs equally believe in the allegations and assertions made
in their Complaint and the merits of this Class Action, but also believe that
settlement is in the best interest of the Settlement Class Members; WHEREAS,
Plaintiffs, Settlement Class, and Settling Defendant agree that this Third
Amended Settlement Agreement, and any papers filed or prepared in connection
with this Third Amended Settlement Agreement, shall not be deemed or construed
to be an admission or evidence of any violation of any statute or law or of any
liability or wrongdoing by Settling Defendant or of the truth of any of the
claims or allegations made in this Class Action or otherwise;

1

--------------------------------------------------------------------------------

     WHEREAS, arm’s length settlement negotiations have taken place between
Plaintiffs (as defined in § 1.36), Settlement Class Counsel (as defined in §
1.49), Settling Defendant’s Counsel (as defined in § 1.53), and the Settling
Defendant (as defined in § 1.52); WHEREAS, as a product of those negotiations,
this Third Amended Settlement Agreement, including its exhibits, which embodies
all of the terms and conditions of the settlement between the Settling Defendant
and the Plaintiffs, both individually and on behalf of the Settlement Class, has
been reached, subject to the final approval of the United States District Court
for the Southern District of Florida (the “Court”); WHEREAS, Settlement Class
Counsel and the Plaintiffs have concluded, after due investigation and after
carefully considering the relevant circumstances of the Settling Defendant, the
Class Action, and the applicable law, that it would be in the best interest of
the Settlement Class to enter into this Third Amended Settlement Agreement in
order to avoid the uncertainties of litigation and to assure that the benefits
reflected herein are obtained for the Settlement Class, and further, that
Settlement Class Counsel and the Plaintiffs consider the settlement set forth
herein to be fair, reasonable, adequate, and in the best interests of the
Settlement Class; WHEREAS, the Settling Defendant, without admitting any
liability or wrongdoing, has concluded, despite its belief that it is not liable
for the claims asserted and has good defenses thereto, that it will enter into
this Third Amended Settlement Agreement solely to avoid the further expense,
inconvenience, and burden of this protracted and complex litigation, the risks
inherent in uncertain complex litigation, and the distraction and diversion of
its personnel and resources, and thereby put to rest this controversy; and NOW
THEREFORE, it is agreed by and among the undersigned, on behalf of the Settling
Defendant, the Plaintiffs, and the Settlement Class, that this Class Action be
conditionally settled, compromised, and dismissed in its entirety with
prejudice, subject to the approval of the Court, on the following terms and
conditions:

2

--------------------------------------------------------------------------------

1.      Definitions.     1.1      “Amended Settlement Agreement” means the
agreement by and among     Defendant Sharper Image, Plaintiffs Manuel Figueroa,
Dixie M. Garner, and the Settlement Class as defined in § 2.2 of the Amended
Settlement Agreement executed on January 24, 2007.     1.2      “Agreement,”
“Settlement Agreement,” or “Third Amended Settlement     Agreement” all mean
this agreement by and among Defendant Sharper Image, Plaintiffs Manuel Figueroa
and Dixie M. Garner, and the Settlement Class, as defined in § 2.2 of this Third
Amended Settlement Agreement.     1.3      “Claim Form” means the form used by
Settlement Class Members, who do     not process their claim on the Claims Web
Site, to manually make a claim under the Amended Settlement Agreement in
substantially the form attached as Exhibit H hereto, and shall mean a form in
substantially the same form as attached as Exhibit I, subsequent to and if the
Court enters an order amending the preliminary approval order to include the
Second Amended Settlement Agreement or this Third Amended Settlement Agreement.
    1.4      “Claims Administration” means the process by which this Third
Amended     Settlement Agreement is administered pursuant to § 13.     1.5     
“Claims Administrator” means the person or entity appointed by the Court     to
administer this Third Amended Settlement Agreement pursuant to § 13.1.     1.6 
    “Claims Web Site” means the web site administered jointly by the Claims    
Administrator and Settling Defendant located at “www.ibsettlement.com”.     1.7 
    “Class Action” means the above-captioned litigation.     1.8      “Class
Notice” means the Court-approved forms of notice of the     conditional
certification of the Settlement Class and notice of Fairness Hearing to the
Putative Class Members, attached as Exhibits D, E, F, and G hereto.     1.9     
“Closing Date” means the date so designated on Exhibit A that is attached    
hereto and incorporated herein by reference, or such other date as may be set by
the Court  

3

--------------------------------------------------------------------------------

for the doing or completion of the acts required to be completed by said date,
as contemplated by this Agreement when using said defined term. If the Court
sets a date or deadline for doing or completing such acts other than the date
designated on Exhibit A, then this defined term shall mean the date set by the
Court rather than the date designated on Exhibit A.

     1.10 “Confirmatory Discovery” shall mean that discovery concluded by
Settlement Class Counsel to perform their due diligence with respect to the
fairness and appropriateness of the terms of the Amended Settlement Agreement,
the Second Amended Settlement Agreement and this Third Amended Settlement
Agreement to the Putative Class Members and the Settlement Class Members in
relation to the factual basis for the lawsuit; 1.11 “Court” means the United
States District Court for the Southern District of Florida, Miami Division.

     1.12 “Customer Number” means the Sharper Image customer number that will be
used to assist Sharper Image in identifying Putative Class Members in the Ionic
Breeze® Database.

     1.13 “Effective Date of Settlement” means the date so designated on Exhibit
A that is attached hereto and incorporated herein by reference, or such other
date as may be set by the Court for the doing or completion of the acts required
to be completed by said date, as contemplated by this Agreement when using said
defined term. If, subsequent to the Execution Date of the Settlement Agreement,
the Court sets a date or deadline for doing or completing such acts other than
the date designated on Exhibit A, then this defined term shall mean the date set
by the Court rather than the date designated on Exhibit A.

     1.14 “Execution Date of the Settlement Agreement” or “Execution Date of the
Third Amended Settlement Agreement” means the date upon which the last of all
Parties

4

--------------------------------------------------------------------------------

and counsel listed as signatories on the Third Amended Settlement Agreement have
executed it.

     1.15 “Fairness Hearing” means the hearing at which the Court will consider
and finally decide whether to certify the Settlement Class, approve this Third
Amended Settlement Agreement, approve payment of fees and expenses, enter the
Final Order and Final Judgment, and make such other final rulings as are
contemplated by this Third Amended Settlement Agreement or are otherwise
necessary to effectuate this settlement.

     1.16 “Fairness Hearing Date” means the date so designated on Exhibit A that
is attached hereto and incorporated herein by reference, or such other date as
may be set by the Court for the doing or completion of the acts required to be
completed by said date, as contemplated by this Third Amended Settlement
Agreement when using said defined term. If the Court sets a date or deadline for
doing or completing such acts other than the date designated on Exhibit A,
subsequent to the Execution Date of the Third Amended Settlement Agreement then
this defined term shall mean the date set by the Court rather than the date
designated on Exhibit A.

     1.17 “Final” means the time when the Final Order and Final Judgment
represent a final and binding judgment with respect to the this Class Action,
which shall take place upon the occurrence of any of the following: (i) the date
of final affirmance on an appeal (without any material modification or reversal
of the Final Order and/or Final Judgment), or the date of affirmance by means of
a writ or other proceeding (without any material modification or reversal of the
Final Order and/or Final Judgment), and the expiration of the time for a
petition for or a denial of a writ of certiorari to review such orders, or, if
certiorari is granted, the date of final affirmance (without any material
modification or reversal of the Final Order and/or Final Judgment) following
review pursuant to that grant; or (ii) the date of final dismissal of any appeal
from the final dismissal of any proceeding on certiorari to review the Final
Order and/or Final Judgment; or (iii) if no appeal is filed, the expiration date
of the time for the filing or 5

--------------------------------------------------------------------------------

noticing of any appeal or filing or initiating any other appellate proceeding
challenging the Court’s Final Order and/or Final Judgment, i.e., expected to be
thirty (30) calendar days after entry of the Final Order and Final Judgment (or
the expiration of any extension of time for the filing of any appeal or other
appellate proceeding as may result from operation of law or order of the Court).

     1.18 “Final Claims Bar Date” means the date so designated on Exhibit A that
is attached hereto and incorporated herein by reference, or such other date as
may be set by the Court for the doing or completion of the acts required to be
completed by said date, as contemplated by this Third Amended Settlement
Agreement when using said defined term. If, subsequent to the Execution Date of
the Third Amended Settlement Agreement, the Court sets a date or deadline for
doing or completing such acts other than the date designated on Exhibit A, then
this defined term shall mean the date set by the Court rather than the date
designated on Exhibit A.

     1.19 “Final Judgment” means the final judgment and order of dismissal with
prejudice, which certifies the Settlement Class, approves this Amended
Settlement Agreement, approves payment of attorneys’ fees and expenses,
dismisses the Class Action with prejudice, enters a permanent injunction against
other actions, and makes such other final rulings as are contemplated by this
Third Amended Settlement Agreement, and which is entered in conjunction with the
Final Order. It is an express condition of this settlement that the Final
Judgment be substantially in the form attached as Exhibit C, with such
additional orders as may be determined by the Court as to only those matters
that this Third Amended Settlement Agreement leaves to the determination of the
Court or as are necessary to effectuate this settlement.

     1.20 “Final Order” means the final Order by which the Court approves this
Third Amended Settlement Agreement.

6

--------------------------------------------------------------------------------

     1.21 “Hybrid” refers to the Sharper Image Hybrid Air Purifier, including
the following model: SI724 Hybrid, and other models to be developed under the
Hybrid name.

     1.22 “Ionic Breeze®” or “Ionic Breeze” means the Sharper Image branded
Ionic Breeze® Silent Air Purifiers identified as the following models: SI737
–Professional Series™ Ionic Breeze®Quadra®, SI830 – Professional Series™ Ionic
Breeze GP®, SI397 – Ionic Breeze® 3.0, SI637 – Ionic Breeze® Quadra®, SI697 –
Ionic Breeze® Quadra® Compact, SI730 – Ionic Breeze GP®, SI720 – Ionic Breeze
GP® Desktop, SI853 Professional Series™ Plus Midi, SI719 Professional Series™
Plus Tabletop, SI867 Professional Series™ Plus Quadra®, SI871 Professional
Series™ Plus GP, SI620 Compact Ionic Breeze®, SI624 Ionic Breeze® – 2.0, SI626 –
Ionic Breeze® Night Light, SI589 – Ionic Breeze® cat litter box, SI633 – Ionic
Breeze® car air purifier, SI717 – Ionic Breeze® small spaces/bathrooms –
plug-in, SI627 – Ionic Breeze® plug-in, SI628 – Ionic Breeze® plug-in, SI629 –
Ionic Breeze® dashboard ionizer, SI861 –Ionic Breeze® GP Professional Series™
with OzoneGuard, SI837 – Ionic Breeze® Quadra® with OzoneGuard, SI857 – Ionic
Breeze® Quadra® Professional Series™ with OzoneGuard, SI827 – Compact Ionic
Breeze® Quadra® with OzoneGuard, S1710 - Ionic Breeze GP® for Car, and S1736 -
Ionic Breeze® Personal Air Purifier, and SI037 – Ionic Breeze® Quadra®
Professional Series™ with OzoneGuard QVC.

     1.23 “Ionic Breeze® Database” means the database to be compiled by Settling
Defendant, which includes information on Purchasers who Purchased an Ionic
Breeze® directly from Sharper Image, and includes information on Purchasers that
Settling Defendant is able to obtain from Third-Party Resellers.

7

--------------------------------------------------------------------------------

1.24      “Merchandise Credit(s)”     1.24.1 “Merchandise Credit(s)” means the
credit given to Settlement  

Class Members that are redeemable for any product sold at Sharper Image as
provided in § 8.

1.24.2 Merchandise Credit(s) can only be redeemed from

(1) Sharper Image retail stores in the United States; (2) Sharper Image’s online
store at www.sharperimage.com; or (3) by phone or mail order directly from
Sharper Image.

     1.25 “Merchandise Credit Confirmation Number” means the number that may be
used to track those Settlement Class Members who have qualified for a
Merchandise Credit.

     1.26 “Notice” or “Notices” means the manner in which the Class Notice,
Summary Notice of Settlement, and Notice of Final Approval are given and
published as provided in § 7.

     1.27 “Notice Date” means the date so designated on Exhibit A that is
attached hereto and incorporated herein by reference, or such other date as may
be set by the Court for the doing or completion of the acts required to be
completed by said date, as contemplated by this Third Amended Settlement
Agreement when using said defined term. If, subsequent to the Execution Date of
the Settlement Agreement, the Court sets a date or deadline for doing or
completing such acts other than the date designated on Exhibit A, then this
defined term shall mean the date set by the Court rather than the date
designated on Exhibit A.

     1.28 “Notice of Final Approval” means the form of notice to be provided to
Settlement Class Members that the Court has finally approved this Third Amended
Settlement Agreement, in a form to be submitted by the Parties and determined
and approved by the Court following the Effective Date of Settlement.

8

--------------------------------------------------------------------------------

     1.29 “Objection Date” means the date so designated on Exhibit A that is
attached hereto and incorporated herein by reference, or such other date as may
be set by the Court for the doing or completion of the acts required to be
completed by said date, as contemplated by the Amended Settlement Agreement and
this Third Amended Settlement Agreement when using said defined term. If,
subsequent to the Execution Date of the Settlement Agreement, the Court sets a
date or deadline for doing or completing such acts other than the date
designated on Exhibit A, then this defined term shall mean the date set by the
Court rather than the date designated on Exhibit A.

     1.30 “Opt-Out Deadline” means the date so designated on Exhibit A that is
attached hereto and incorporated herein by reference, or such other date as may
be set by the Court for the doing or completion of the acts required to be
completed by said date, as contemplated by this Third Amended Settlement
Agreement when using said defined term. If, subsequent to the Execution Date of
the Settlement Agreement, the Court sets a date or deadline for doing or
completing such acts other than the date designated on Exhibit A, then this
defined term shall mean the date set by the Court rather than the date
designated on Exhibit A.

     1.31 “Opt-Out Form(s)” means the written communication that must be
provided by Putative Class Members to exclude themselves from the Settlement
Class.

     1.32 “OzoneGuard” means the specially designed catalyst for Ionic Breeze®
models that converts by-product ozone to oxygen.

     1.33 “OzoneGuard Qualifying Settlement Class Member” means a Settlement
Class Member that purchased and retained at least one Ionic Breeze® floor model
that did not include a built-in or external OzoneGuard at the time of purchase.

     1.34 “OzoneGuard Qualifying Ionic Breeze® Product” means an Ionic Breeze®
floor model air purifier product that did not include a built-in or external
OzoneGuard at the time of purchase, which include the following models: SI737
-Professional Series™ Ionic Breeze® Quadra®; SI830 - Professional Series™ Ionic
9

--------------------------------------------------------------------------------

Breeze GP®; SI397 - Ionic Breeze® 3.0; SI637 - Ionic Breeze® Quadra®; SI730 -
Ionic Breeze GP®; SI624 Ionic Breeze® – 2.0.

     1.35 “Person” and “Persons” mean all persons and entities (including but
not limited to natural persons, individuals, corporations, agencies, bodies,
governments, associations, partnerships, trusts, and their predecessors,
successors, administrators, heirs and assigns).

     1.36 “Plaintiffs” means Manuel Figueroa and Dixie M. Garner, Settlement
Class Representatives.

     1.37 “Preliminary Settlement Approval” and “Preliminary Settlement Approval
Order” both mean the Order and Amended Order that the Court entered as provided
in

 * 5.1, attached hereto as Exhibit B.
   1.38 “Preliminary Settlement Approval Hearing” means the January 23, 2007

hearing and subsequent actions by the Court whereby the Court first entertained
the Parties’ request for preliminary approval of the Amended Settlement
Agreement and conditional certification of a provisional Settlement Class, as
well as other actions requested by the Parties.

     1.39 “Preliminary Settlement Approval Hearing Date” means January 23, 2007
when the Court first entertained the Parties’ request for preliminary approval.

     1.40 “Product Identification Documentation” means the documentation with
respect to claims that is required by § 13 and the Claim Form.

     1.41 “Proof of Purchase” means the documentation required by the Claim Form
with respect to purchases not confirmed by the Ionic Breeze® Database. Proof of
Purchase will constitute any one or more of the following evidencing the
purchase of an Ionic Breeze®: a copy of a receipt; a cancelled check; a bank
copy or bank generated record of a negotiated check; a credit card bill or
receipt.

     1.42 “Purchaser(s)” means any and all Persons who Purchased in or from a
location in the United States of America an Ionic Breeze® from any source
between 10

--------------------------------------------------------------------------------

May 6, 1999, and January 24, 2007. The Settlement Class does not include any
Person who sold and/or returned all of their Purchased Ionic Breeze(s)®, unless
at least one unit was returned in exchange for another Ionic Breeze®. The
Settlement Class does not include Released Party, Zenion Industries, Inc., or
those who timely and properly opted-out of the Amended Settlement Agreement and
or this Third Amended Agreement.

     1.43 “Purchased” means paid monetary consideration for the Ionic Breeze®,
subject to the qualifications in § 1.42.

     1.44 “Putative Class Member(s)” or “Putative Settlement Class Member(s)”
means all Persons who are within the scope of the definition of “Settlement
Class,” including those who validly and timely request exclusion from the
Settlement Class, as provided in this Third Amended Settlement Agreement and in
the Amended Settlement Agreement.

     1.45 “Released Party/Parties” means those Persons released under § 15 and
more particularly defined therein.

     1.46 “Released Rights” or “Released Claims” means any and all manner(s) of
claims, demands, actions, suits, and causes of action released under § 15.

     1.47 “Settlement Class” is the FRCP 23 class covered by the Amended
Settlement Agreement and this Third Amended Settlement Agreement and as defined
in §

2.2      of this Third Amended Settlement Agreement.     1.48 “Settlement Class
Counsel” means Lightfoot Franklin & White LLC, and  

Haggard, Parks, Haggard & Lewis, P.A., and their respective attorneys.

     1.49 “Settlement Class Members” means all Purchasers who are within the
scope of the definition of the “Settlement Class” and who do not validly and
timely request exclusion from the Settlement Class, as provided in the Amended
Settlement Agreement, the Second Amended Settlement Agreement, and this Third
Amended Settlement Agreement.

11

--------------------------------------------------------------------------------

     1.50 “Settlement Class Representatives” means Manuel Figueroa and Dixie M.
Garner and/or such other person(s) as the Court may appoint as representatives
of the Settlement Class.

     1.51 “Settling Defendant” means Sharper Image Corporation, the Defendant in
this Class Action.

     1.52 “Settling Defendant’s Counsel” means Thelen Reid Brown Raysman &
Steiner LLP fka Thelen Reid & Priest LLP and its attorneys, and Lowndes,
Drosdick, Doster, Kantor & Reed, P.A. and its attorneys.

     1.53 “Settlement Packages” means the consideration afforded the Settlement
Class Members under § 8 of this Third Amended Settlement Agreement.

     1.54 “Sharper Image” or “Sharper Image Corporation” means the Sharper Image
Corporation, the defendant in this Class Action, which is also defined above as
“Settling Defendant.”

1.55      [ INTENTIONALLY LEFT BLANK]   1.56      “Summary Notice of Settlement”
means the notice of the conditional  

certification of the Settlement Class and notice of Fairness Hearing to the
Putative Class Members, made pursuant to the Court’s orders, which are attached
hereto as Exhibits F and G.

     1.57 “Third Amended Settlement Agreement,” “Settlement Agreement,” and
“Agreement” all mean this agreement by and among Defendant Sharper Image,
Plaintiffs Manuel Figueroa and Dixie M. Garner, and the Settlement Class, as
defined in § 2.2 of this Third Amended Settlement Agreement.

1.58 “Third-Party Resellers,” as determined to be such by the Claims

Administrator in consultation with Settling Defendant, Settling Defendant’s
counsel, and Settlement Class Counsel, means Person(s), in the business of
selling products such as the Ionic Breeze®, and who purchased multiple Ionic
Breeze® products and resold them;

12

--------------------------------------------------------------------------------

or Person(s) who purchased multiple Ionic Breeze® products with the intention of
reselling them.

     1.59 “Timetable” or “Exhibit A” means the timetable contained in Exhibit A
hereto, which shall govern the schedule of this Class Action unless it
contradicts the terms herein, or has been modified by the Court subsequent to
the Execution Date of the Settlement Agreement.

     1.60 “Zenion” refers to Zenion Industries, Inc., former named defendant in
this Class Action.

2.      The Class Action and Settlement Class Covered by This Third Amended
Settlement Agreement     2.1      This Third Amended Settlement Agreement
governs, within the scope of     its subject matter, the Settling Defendant,
Settling Defendant’s Counsel, Settlement Class     Counsel, Putative Class
Members, and those purporting to act on behalf of any Putative     Class Member.
    2.2      The “Settlement Class” is defined and composed of any and all
Persons     who Purchased in or from a location in the United States of America
an Ionic Breeze®     from any source between May 6, 1999 and January 24, 2007.
The Settlement Class does     not include any Person who sold and/or returned
all of their Purchased Ionic Breeze(s)®,     unless at least one unit was
returned in exchange for another Ionic Breeze®. The     Settlement Class does
not include Settling Defendant, Zenion Industries, Inc., or those     who timely
and properly opt-out of this Agreement.   3.      Commitment To Support.    
3.1      Plaintiffs, the Settling Defendant, Settlement Class Counsel, and
Settling     Defendant’s Counsel agree to recommend approval of and vigorously
support this Third     Amended Settlement Agreement to the Court and to the
Putative Class Members and to     undertake reasonable steps and efforts
contemplated by this Third Amended Settlement     Agreement and any other
reasonable steps and efforts that may be necessary or  

13

--------------------------------------------------------------------------------

appropriate, by order of the Court or otherwise, to carry out the terms of this
Third Amended Settlement Agreement. The Parties to this Class Action shall
aggressively cooperate, assist, and undertake all reasonable actions in order to
accomplish the above on a timely basis in accordance with Exhibit A hereto.
Settlement Class Members, Plaintiffs, and Settlement Class Counsel expressly
concur and agree that Settling Defendant is entitled to communicate with the
Putative Class Members, except as it relates to this Class Action (other than as
provided in this Agreement). Settlement Class Members, Plaintiffs, Settlement
Class Counsel, and Settling Defendant will not aid or encourage any objections
to this Third Amended Settlement Agreement (or any of its terms or provisions)
nor to final certification of the Settlement Class, nor encourage any Putative
Class Members to elect to opt out.

     3.2 Plaintiffs and Settlement Class Counsel shall make every reasonable
effort to encourage Putative Class Members to participate and not to opt out. In
addition, the Parties shall make all reasonable efforts to enforce the
jurisdictional and injunctive provisions of the Amended Settlement Agreement,
the Second Amended Settlement Agreement, and this Third Amended Settlement
Agreement, including assisting and joining in any motions or stipulations that
may be necessary to stay current or future-filed actions that may come within
the scope of the Amended Settlement Agreement, the Second Amended Settlement
Agreement, and this Third Amended Settlement Agreement.

     3.3 No material modifications to the Final Judgment, Exhibit C, shall be
permitted unless approved expressly in writing by the Parties. If the Court
materially modifies Exhibit C, such modifications shall give either party the
right to terminate this Third Amended Settlement Agreement and render this Class
Action as if this Third Amended Settlement Agreement had never been executed.

14

--------------------------------------------------------------------------------

4.      Conditions of Settlement, Effect of Disapproval, Cancellation, or
Termination 4.1 This Third Amended Settlement Agreement shall be conditioned on
the occurrence of all of the following events:  

4.1.1 The Court has entered the Final Order;

     4.1.2 The Court has entered the Final Judgment, Exhibit C, without material
modifications;

4.1.3      The Final Order and Final Judgment have become Final; and   4.1.4   
  Neither Settling Defendant nor Plaintiffs have elected to  

terminate this Third Amended Settlement Agreement in accordance with the terms
of this Third Amended Settlement Agreement.

     4.2 If all of the conditions specified in § 4.1 are not met, then the Third
Amended Settlement Agreement will be subject to termination in accordance with
the terms of this Third Amended Settlement Agreement.

     4.3 Settling Defendant reserves the right to terminate the Third Amended
Settlement Agreement if the Final Judgment does not include the issuance of an
injunction(s) that effectively enjoins the prosecution of all pending litigation
against Settling Defendant and those Persons listed in the release at § 15, or
each of them, involving claims related to the Ionic Breeze®, including, but not
limited to, any and all claims related in any way to the efficacy of the Ionic
Breeze® or any advertisements, representations, marketing, warranties, or the
failure to disclose any potential health risk related to the Ionic Breeze®
(health risks are to include but not be limited to, any alleged health risks
related to emissions or reactions such as ozone, terpenes and reactions with
terpenes, or any other type of reaction related to the operation of the Ionic
Breeze®, volatile organic compounds, ultrafine particles), causes of action or
claims for relief for alleged false advertising, breach of express and/or
implied warranties, unjust enrichment, Magnuson-Moss Warranty Act, conspiracy,
unfair competition, state consumer protection statutes, common law prohibiting
unfair or deceptive trade practices, breach of contract,

15

--------------------------------------------------------------------------------

fraud, and/or misrepresentation and equity prohibiting unjust enrichment or
requiring restitution or disgorgement; and that are, were, or could have arisen
out of or been related in any way to Settling Defendant’s advertising or sale of
the Ionic Breeze® and the disclosures relating thereto, which actions include
but are not limited to, Potter and Rittenhouse v. Sharper Image, Cox v. Sharper
Image, Robertson v. Sharper Image (all currently pending in the Superior Court
of California, in and for the County of San Francisco), and Bryant v. Sharper
Image (pending in the Circuit Court for the State of Florida, County of Duval),
including the successful defeat of all challenges to any such injunctions.
Settling Defendant further reserves the right to terminate the Amended
Settlement Agreement and this Third Amended Settlement Agreement if the Final
Judgment does not include a permanent injunction in conformance with the above
and does not include an order requiring the dismissal with prejudice of the
above actions.

     4.4 Plaintiffs reserve the right to terminate the Third Amended Settlement
Agreement if, in the course of Confirmatory Discovery, Settlement Class Counsel
obtained information that they did not previously know or have reason to know,
and such information relates directly to and would have materially and
substantially improved Plaintiffs’ likelihood of prevailing in this Class Action
if it had continued.

     4.5 The Settling Defendant and Plaintiffs do not agree to the conditional
certification of the Settlement Class, the conditional appointment of Settlement
Class Counsel, or the conditional appointment of Settlement Class
Representatives for any purpose other than to effectuate this Third Amended
Settlement Agreement. If this Third Amended Settlement Agreement is terminated
pursuant to its terms, or if the Effective Date of Settlement does not occur for
any reason, then the conditional certification of the Settlement Class and the
appointment of the Settlement Class Representatives and Settlement Class Counsel
shall be vacated, and the Class Action shall proceed as though the Settlement
Class had never been certified and neither prior agreements nor this Third
Amended Settlement Agreement had been negotiated or entered into, the
appointments 16

--------------------------------------------------------------------------------

  had not been made, and nothing done with regard to prior agreements or this
Third Amended Settlement Agreement and any papers filed in support thereof shall
be deemed an admission by Sharper Image, and in such event will also be without
prejudice to Plaintiffs’ right to file a motion to certify a class or classes
and seek the appointment of settlement class representatives and settlement
class counsel.   5.      Procedure For Certification and Approving Settlement.
5.1 Preliminary Settlement Approval.     The Court preliminary approved
settlement on January 24, 2007. (A true and correct  

copy of that Order and subsequent Orders related thereto are attached hereto as
Exhibit B). 5.2 Forms and Notice Approval.

     Notice of the settlement, preliminary approval of the settlement, the
fairness hearing, and other related matters was provided as follows: Written
notice was provided in Sharper Image’s catalog, which was sent for delivery in
or about the last week of March 2007, to all Putative Settlement Class Members
whose names appeared in the Ionic Breeze® Database who had not opted out of
Sharper Image’s catalog program. Individualized mailed notice was sent to the
remaining Putative Settlement Class Members whose names and addresses were known
to Sharper Image and who had opted out of Sharper Image’s catalog program, in
addition to some Putative Class Members whose names were in the Ionic Breeze®
Database and had not opted out of the catalog program. Summary Notice appeared
on page 18 of the April 8th edition of USA Weekend, a publication of USA Today
that is inserted into various newspapers nationwide. Summary Notice also
appeared in the April 16th edition of Sports Illustrated. The following notices:
Individualized catalog, individualized, and the Summary Notice of Settlement
that appeared in USA Weekend and Sports Illustrated are attached hereto as
Exhibits D, E, F, and G, respectively.

5.3 Confirmatory Discovery.

     Settlement Class Counsel has been provided with discovery, reviewed
documents provided by Settling Defendant, deposed representatives of Settling
Defendant, engaged in 17

--------------------------------------------------------------------------------

expert discovery, and retained experts. In addition, Settlement Class
Representatives had 60 calendar days in which to conduct confirmatory discovery.
Settling Defendant provided Settlement Class Counsel with confirmatory
discovery, including making corporate representatives available for depositions
or interviews, and producing documents upon request on issues including, but not
limited to, the following: (1) efficacy; (2) ozone emission; and (3)
recordkeeping relating to tracking of Purchasers. Settlement of this Class
Action was contingent upon Settlement Class Representatives’ confirmation
through this discovery of material factual representations made by Settling
Defendant during settlement negotiations and completion of Confirmatory
Discovery, subject to § 4.4 of the Amended Settlement Agreement, the Second
Amended Settlement Agreement, and this Third Amended Settlement Agreement.
During review of discovery and Confirmatory Discovery, Settlement Class Counsel
did not discover any evidence that would trigger § 4.4 of the Amended Settlement
Agreement, the Second Amended Settlement Agreement, or this Third Amended
Settlement Agreement.

6.      Procedure For Final Approval. 6.1 Overview.     The Amended Settlement
Agreement was presented to the Court for Preliminary  

Settlement Approval and was preliminarily approved. Subsequent to that, the
Parties agreed to enhance the terms of the settlement to the benefit of
Settlement Class Members in the Second Amended Settlement Agreement. Subsequent
to the execution of the Second Amended Settlement Agreement, the Parties agreed
to enhance the terms of the settlement to the benefit of the Settlement Class
Members even further in this Third Amended Settlement Agreement.

6.2      Opt-Outs.     6.2.1 As more particularly provided in § 11, Putative
Class  

Members shall be required to elect to opt out on or before the Opt-Out Deadline
by placing a completed Opt-Out Form in the mail to the Claims Administrator.

     6.2.2 The Court entered an order requiring that the Opt-Out Form require
that the Putative Class Member provide: (1) the Person’s name, address, 18

--------------------------------------------------------------------------------

and telephone number; and (2) a statement or acknowledgment that the Person
wishes to be excluded from the Settlement Class. Any Putative Class Member who
does not timely and validly request exclusion from the Settlement Class in the
manner required by the Amended Settlement Agreement and Notices shall be bound
by all the terms of the Second Amended Settlement Agreement and the Third
Amended Settlement Agreement.

     6.2.3 Since the Amended Settlement Agreement was executed, the Parties have
added terms to the settlement as reflected in the Second Amended Settlement
Agreement, and this Third Amended Settlement Agreement. As described in § 7.2.2,
those Putative Settlement Class Members who purported to opt-out of the
settlement shall be provided additional notice giving them the opportunity to
withdraw their election to opt out. If those Putative Settlement Class Members
who purported to opt-out of the settlement elect to withdraw their election to
opt out, they will be considered Settlement Class Members.

6.3      Filing Objections Before The Fairness Hearing.     6.3.1 The Court
entered an order (Exhibit B) requiring any  

Settlement Class Member who wishes to be heard orally at the Fairness Hearing or
who wishes for any objection to be considered to file a written notice of
objection with the Court, including:

    6.3.1.1    A statement of each objection asserted;      6.3.1.2    A
detailed description of the facts underlying each  objection;             
6.3.1.3    A detailed description of the legal authorities 


supporting each objection;

     6.3.1.4 A statement of whether the objector intends to appear and argue at
the Fairness Hearing and, if so, how long the objector anticipates needing to
present the objection; 19

--------------------------------------------------------------------------------

     6.3.1.5 A list of witnesses whom the objector may call by live testimony,
oral deposition testimony, or affidavit during the Fairness Hearing; 6.3.1.6 A
list of the exhibits and documents that the objector will offer during the
Fairness Hearing, along with copies of such exhibits and documents;

     6.3.1.7 The name and contact information, if any, of counsel for the
objector; and 6.3.1.8 A detailed statement of any personal or financial interest
of the objector or his/her counsel in the outcome of this Class Action,
determination of the objection, Preliminary Settlement Approval, the Final
Order, or Final Judgment.

     6.3.2 The Court entered an order (Exhibit B) requiring that all Settlement
Class Member objectors file such notice of objection or request to be heard with
the Clerk of the Court, and serve such notice of objection or request to be
heard upon Settlement Class Counsel and Settling Defendant’s Counsel, at the
addresses set forth in § 28, no later than the Objection Date. The Court entered
an order (Exhibit B) to the effect that: objectors who fail to properly or
timely file their objections with the Court or to serve them as provided above
shall not be heard during the Fairness Hearing; nor shall their objections be
considered by the Court; only Settlement Class Members may object to the
Settlement; and Persons who opt out of the Settlement Class may not object to
the Settlement or intervene in this Class Action.

6.4 Setting the Fairness Hearing and Related Proceedings.

     A Fairness Hearing Date has been set by the Court for August 16, 2007. The
Parties agree to urge approval so as to allow final approval by the Fairness
Hearing Date. The Parties agree to work together to identify and submit any
evidence as may be required to satisfy the burden of proof for obtaining
approval of this Third Amended Settlement Agreement. The stay

20

--------------------------------------------------------------------------------

of these proceedings shall not prevent the Confirmatory Discovery, filing of any
motions, affidavits, and other matters necessary to the approval of this Third
Amended Settlement Agreement. The Parties agree to move the Court to enter an
order to the effect that should any Person desire any discovery incident to (or
which the Person contends is necessary to) the approval of Settlement in
addition to the Confirmatory Discovery set forth herein, the Person must first
obtain an order from the Court that permits such discovery absent express
written agreement by Settlement Class Counsel and the Settling Defendant’s
Counsel.

7.      Notice To Class.     7.1 Preliminary Notice. Class Notice was provided
as follows:     Following preliminary approval by the Court of the Amended
Settlement Agreement and  

conditional certification of the Settlement Class and approval of the forms and
notices contemplated by § 5.2, Settling Defendant provided (with oversight by
Settlement Class Counsel and Settling Defendant’s Counsel and cost borne by
Settling Defendant) individualized Class Notice to Putative Class Members who
were identifiable by the Ionic Breeze® Database in the Sharper Image catalog
that was sent to their homes in or about the last week of March 2007. Those
Putative Class Members who have chosen not to get the Sharper Image catalog, but
who were contained within the Ionic Breeze® Database, were sent individualized
Class Notice by mail. Purchasers of Models SI710 and SI736, included in the
Ionic Breeze® Database, were also sent individualized Class Notice by mail.
Those Putative Class Members who were not found in the Ionic Breeze® Database
were provided with Summary Notice of Settlement by publication in USA Weekend
(April 8, 2007 edition) and Sports Illustrated (April 16, 2007 edition). All of
the methods of notice were completed prior to the deadline of May 3, 2007.

     7.1.1 At least (10) court days prior to the Fairness Hearing, Sharper Image
shall submit to the Court a sworn Declaration that the mailing and publication
of the Class Notices has occurred in accordance with the provisions of

21

--------------------------------------------------------------------------------

the Amended Settlement Agreement, the Second Amended Settlement Agreement, and
this Third Amended Settlement Agreement.

7.2      Final Notice & Notice of Additional Terms. 7.2.1 Final Notice.  

     Ten (10) court days before the Fairness Hearing the Parties will submit an
agreed (or if they cannot agree, their respective proposed) Notice of Final
Approval. If the Court finally approves this Third Amended Settlement Agreement,
the Court shall approve and determine the form of the Notice of Final Approval.
Ninety (90) days after the Effective Date of Settlement, Settlement Class
Counsel and Settling Defendant’s Counsel shall cause Settling Defendant to
provide (with oversight by Settlement Class Counsel and Settling Defendant’s
Counsel) Settlement Class Members with Notice of Final Approval as follows: (1)
each Settlement Class Member who is in the Ionic Breeze® Database will be sent
by direct mail a copy of the Notice of Final Approval (at the time set forth in
Exhibit A) confirming that the Court has approved the settlement as amended
herein along with Merchandise Credit Confirmation Number(s), the total amount of
their credits, the expiration date of the Merchandise Credit(s), the number of
free OzoneGuard(s) the Settlement Class Member is entitled to, how to utilize
the Merchandise Credit(s), how to transfer Merchandise Credit(s), and how to
obtain their OzoneGuard(s); (2) those Settlement Class Members who, prior to the
Effective Date of Settlement (only if the Effective Date of Settlement occurs on
or prior to the Claims Bar Date), submitted Proof of Purchase either through
www.ibsettlement.com or by mail shall be sent by direct mail a copy of the
Notice of Final Approval (at the time set forth in Exhibit A) confirming that
the Court has approved the settlement as amended herein along with Merchandise
Credit Confirmation Number(s) informing them of the total amount of their
credits based on the value and amount of Ionic Breeze® purchases reflected in
their Proof of Purchase, the expiration date of the Merchandise Credit(s), the
number of free OzoneGuard(s) the Settlement Class Member is entitled to, how to
utilize the Merchandise Credit(s), how to transfer Merchandise Credit(s), , and
how to obtain their OzoneGuard(s); (3) those Settlement Class Members who will
submit Proof 22

--------------------------------------------------------------------------------

of Purchase either through the www.ibsettlement.com or by mail on or after the
Effective Date of Settlement (only if the Effective Date of Settlement occurs on
or prior to the Claims Bar Date) shall be sent by direct mail, within thirty
(30) days after the Claims Bar Date, a copy of the Notice of Final Approval
confirming that the Court has approved the settlement as amended herein along
with Merchandise Credit Confirmation Numbers informing them of the total amount
of their credits based on the value and amount of Ionic Breeze® purchases
reflected in their Proof of Purchase, the expiration date of the Merchandise
Credit(s), the number of free OzoneGuard(s) the Settlement Class Member is
entitled to, how to utilize the Merchandise Credit(s), how to transfer
Merchandise Credit(s), and how to obtain their OzoneGuard(s).

     The Notice of Final Approval will clearly and prominently state that the
settlement terms have been enhanced and improved subsequent to the Notice of
Preliminary Approval and will set forth the key terms of the settlement,
including those that have been enhanced and improved.

     The Notice of Final Approval will clearly and prominently state the
OzoneGuard is an external attachment to certain Ionic Breeze® models. It acts as
a catalyst to convert some ozone to oxygen.

     The Notice of Final Approval will clearly and prominently state that the
settlement does not release any past or future personal injury claims.

     The forms of the Notice of Final Approval to the Settlement Class shall be
subject to Court approval, but the manner, timing, content, and substance of the
Notice of Final Approval must be substantially consistent with the terms of this
Third Amended Settlement Agreement.

     Those Settlement Class Members who feel that they are entitled to a total
credit greater than that which they were awarded or a greater amount of free
OzoneGuard(s) shall comply with

§ 13.8 for Appeal of Disallowed Claims.

     A link to www.ibsettlement.com will be placed on www.sharperimage.com. The
www.ibsettlement.com site will contain a link to the Notice of Final Approval,
among the other settlement documents linked to therein. The links related to the
Notice of Final Approval on www.ibsettlement.com and the link on
www.sharperimage.com to www.ibsettlement.com will 23

--------------------------------------------------------------------------------

be placed in a fashion and in a prominent location mutually determined by the
Parties and their counsel. These links will remain on both websites through the
Final Claims Bar Date.

7.2.2 Notice To Opt-Outs of Right To Withdraw.

     Those Putative Settlement Class Members who purported to opt-out of the
settlement by June 22, 2007, were given additional direct-mail notice of the
additional terms in the Second Amended Settlement Agreement on July 23, 2007,
pursuant to the Court’s Order (DE 351), giving such persons until August 8, 2007
to withdraw their elections to opt-out. (Exhibit J.) If the Court permits
incorporation of the Third Amended Settlement Agreement into the preliminary
approval order, a second notice will be sent to such persons no later than five
(5) days after the Court enters such an order and such notice will be in the
form attached hereto as Exhibit K. In this case, such persons shall be given
until August 13, 2007, or later date set by the Court, to communicate their
withdrawal of their election to opt-out of the settlement. Those persons
withdrawing their election may do so either through the Claims Web Site or by
mail to the Claims Administrator.

8.      Settlement Benefits.     8.1 Settlement Relief.     The relief provided
to Settlement Class Members is multifaceted and includes  

Merchandise Credit(s) for Settlement Class Members, sale of the OzoneGuard at
the agreed upon price set forth below and for an agreed upon period of time set
forth below, free OzoneGuard(s) to qualifying Settlement Class Members,
agreements regarding limitations on Sharper Image advertising for the Ionic
Breeze® going forward, agreement on testing of some new Ionic Breeze® models
going forward, and agreement on a cy pres fund under certain conditions, all
solely to the extent set forth more specifically as follows:

24

--------------------------------------------------------------------------------

8.2      Merchandise Credit(s).     8.2.1 The Merchandise Credit is available to
Settlement Class  

Members as follows:

     8.2.2 The Merchandise Credit in the amount of $19.00 shall be made
available on the following basis: (1) one Merchandise Credit awarded to each
Settlement Class Member for each Ionic Breeze® unit purchased by that Settlement
Class Member at a price greater than $100.00 (excluding tax and shipping); and
(2) only one Merchandise Credit awarded per Settlement Class Member for all
Ionic Breeze® products purchased by that Settlement Class Member at an
individual price greater than $0.00 but less than or equal to $100.00 (excluding
tax and shipping). Third-Party Resellers are limited to only one Merchandise
Credit for all Ionic Breeze® purchases within the period covered by this
settlement.

     8.2.3 In order to qualify for the Merchandise Credit, the Settlement Class
Member must: (1) be found in the Ionic Breeze® Database; or (2) provide Proof of
Purchase as set forth herein. Additionally, the Ionic Breeze® unit for which the
Settlement Class Member is receiving a Merchandise Credit(s) cannot be the
subject to a Merchandise Credit(s) attributed to another Settlement Class
Member.

     8.2.4 The Merchandise Credit(s) shall be valid for two (2) years from the
issuance of Notice of Final Approval.

     8.2.5 The Merchandise Credit(s) may not be redeemed for cash under any
circumstances.

     8.2.6 Merchandise Credit(s) are subject to aggregation by Settlement Class
Members in that multiple Merchandise Credit(s) may be combined on one purchase,
but any balance shall not be redeemable in cash and shall remain available as a
credit against future purchases for the duration of the Merchandise Credit(s).
The Merchandise Credit(s) shall be fully transferable by Settlement Class 25

--------------------------------------------------------------------------------

Members or any Person who has been the recipient of transferred Merchandise
Credit(s), but Merchandise Credit(s), which are obtained through a transfer,
have an aggregation cap of five (5) credits in that no Person receiving
transferred Merchandise Credit(s) may use any more than five (5) transferred
Merchandise Credit(s) regardless of whether such credits are used for one or
multiple purchases. The aggregation cap applies only to Merchandise Credit(s)
acquired through a transfer – for example, a Settlement Class Member who
acquires three (3) Merchandise Credit(s) through the claims process may still
acquire an additional five (5) Merchandise Credit(s) as a transferee, and
aggregate eight (8) Merchandise Credit(s). Transfer of Merchandise Credit(s)
will made either on the Claims Web Site or by mail through the use of the
Transfer Form in substantially the same form as attached hereto as Exhibit K.

     8.2.7 The Merchandise Credit may be used as tender against the purchase of
any products sold at Sharper Image stores, on www.sharperimage.com, or by order
through the Sharper Image catalog.

8.3      OzoneGuard     8.3.1 A free external OzoneGuard attachment will be made
 

available to each OzoneGuard Qualifying Settlement Class Member as set forth
below.

     8.3.1.1 OzoneGuard Qualifying Settlement Class Members shall be entitled to
one free external OzoneGuard attachment for every OzoneGuard Qualifying Ionic
Breeze® Product that they purchased as a Purchaser and did not return or re-sell
to a third party.

     8.3.1.2 Settlement Class Members who are entitled to a free OzoneGuard(s),
according to the Ionic Breeze® Database or according to their Proof of Purchase
provided to the Settlement Claims Administrator, shall be informed of their
right to receive one as provided in § 7.2.1.

26

--------------------------------------------------------------------------------

     8.3.1.3 Settling Defendant will make all reasonable efforts to provide
OzoneGuard(s) to OzoneGuard Qualifying Settlement Class Members within 30 days
of their request, and free OzoneGuard(s) shall be made available by Settling
Defendant in sufficient quantities and at sufficient locations to satisfy the
reasonably anticipated demand from OzoneGuard Qualifying Settlement Class
Members.

     8.3.1.4 OzoneGuard Qualifying Settlement Class Members can pick up their
external OzoneGuard at any Sharper Image store. If insufficient quantities are
in stock, the Settlement Class Member may order it through the normal process
for taking customer orders for out of stock items, and Sharper Image will ship
the units to the Settlement Class Member free of charge.

Alternatively, Settlement Class Members can order their OzoneGuard(s) at
www.sharperimage.com, or by telephone, and in such case, Sharper Image will ship
the units to the Settlement Class Member free of charge.

     8.3.1.5 Free OzoneGuard(s)s will continue to be available to Qualifying
Settlement Class Members in the fashion described above for two

(2)      years from the issuance of Notice of Final Approval.     8.3.2     
OzoneGuard available at cost to all consumers.      8.3.2.1 On a date no later
than ten (10) court days after  

distribution of Notice of Final Approval begins, with respect to the external
OzoneGuard attachment for Ionic Breeze® floor models identified in § 1.34, the
following is agreed to: 8.3.2.2 Due to divergent prices among models of
OzoneGuard(s), Sharper Image will sell external OzoneGuard attachments at the
store for one median retail price ($7.00).

     8.3.2.3 This one median price would stay in effect for one (1) year from
the issuance of Notice of Final Approval.

27

--------------------------------------------------------------------------------

     8.3.2.4 The external OzoneGuard attachment may be purchased in the Sharper
Image stores. If the store where the customer attempts to purchase the product
does not have the attachment in stock, the customer may order it through the
normal process for taking customer orders for out of stock items, and such
shipping shall be free of charge.

     8.3.2.5 Alternatively, customers can purchase the external OzoneGuard
attachment, during the period described in section 8.3.2.3, on the Internet or
by telephone as well; on any such purchase, Sharper Image will ship the units to
the customer free of charge.

     8.3.2.6 The median retail price will be available to all Sharper Image
customers without the need for any claim form, claims administration, or
submission of Product Identification Information.

     8.3.2.7 Settling Defendant will make all reasonable efforts to provide
OzoneGuard(s) to customers who seek to purchase them no less than thirty (30)
calendar days after a request to purchase is made, and OzoneGuard(s) shall be
made available by Settling Defendant in sufficient quantities and at sufficient
locations to satisfy the reasonably anticipated demand from customers. Persons
who attempt to purchase more than ten (10) OzoneGuard(s) may be required to
establish that they are purchasing the OzoneGuard(s) for use with units that
they currently own and that they are not purchasing such units with the intent
to resell them at a profit, to be determined by the Claims Administrator, in
consultation with Settling Defendant’s counsel and Settlement Class Counsel.

8.3.2.8 In time to comply with the timetable under

§§ 8.3.2.7 and 8.3.1.3, Sharper Image will design and tool an external
OzoneGuard attachment for any Ionic Breeze® floor model not currently compatible
with available external OzoneGuard attachments, and such OzoneGuard(s) will be
subject to the pricing structure outlined above.

28

--------------------------------------------------------------------------------

8.4      Modifications to Ionic Breeze® Advertisements & Independent Testing.
8.4.1 Without agreeing that it has made any of the following  

representations, Sharper Image agrees to the following, with respect to
advertisements for the Ionic Breeze®: 8.4.1.1 Sharper Image will eliminate all
quantitative references to room size in its advertising claims with respect to
the Ionic Breeze® (e.g., 500 square feet, 7x7 feet) and will not make such
references with respect to the Ionic Breeze® in the future absent reliable
testing to support such claims.

     8.4.1.2 Sharper Image will remove the British Allergy Foundation and the
Asthma and Allergy Foundation of America seals from its advertising for the
Ionic Breeze® and will not use these seals in any future marketing for the Ionic
Breeze®.

     8.4.1.3 Unless and until the Ionic Breeze® is registered as a medical
device, Sharper Image will not state the Ionic Breeze® is a medical device.

     8.4.1.4 Sharper Image shall not make any advertising claims that ozone
produces health benefits in connection with the Ionic Breeze®.

     8.4.1.5 Sharper Image shall not make any advertising claims that the Ionic
Breeze® removes harmful chemicals found in flooring, paint, and household
cleaners.

     8.4.1.6 Sharper Image shall not make any advertising claims that the Ionic
Breeze® causes the consumer to become immune to allergies.

     8.4.2 The above modifications do not apply to non-Ionic Breeze products
such as the Hybrid or to any product developed, marketed, or sold whose name
does not include the term Ionic Breeze®. Settling Defendant cannot avoid the

29

--------------------------------------------------------------------------------

obligations of § 8.4 by removing the term Ionic Breeze® from an Ionic Breeze®
product.

     8.4.3 The above modifications are being done pursuant to this Agreement and
Sharper Image consents to entry of an appropriate injunction should the Court
determine that one is just and proper under the circumstances.

     8.4.4 The above modifications shall be made and incorporated into Sharper
Image’s advertising, commencing no later than 120 calendar days after the
Effective Date of Settlement.

     8.4.5 The requirements of this Agreement, including the above
modifications, do not apply to marketing or packaging materials already printed,
prepared, or in circulation up to 120 calendar days after the Effective Date of
Settlement. This section is included so that Settling Defendant will not be
forced to dispose of marketing or packaging materials already printed prior to
the time new marketing and packaging materials are prepared and ready for use
under this Agreement. Settling Defendant agrees that it will only print
marketing or packaging materials that it would use in the normal course of
business and that it will not prepare additional marketing or packaging
materials for the purpose of delaying the effective implementation of § 8 of
this Third Amended Settlement Agreement.

     8.4.6 The Plaintiffs and Settlement Class Counsel agree, on behalf of all
Settlement Class Members, that these modifications adequately address the claims
raised by the class and waive claims based on the use of the disclosures or
modified language, provided that Sharper Image uses and complies with the
disclosures and that they accurately describe the attributes of the Ionic
Breeze®. The Settlement does not preclude Sharper Image from making changes to
the language in its disclosures (a) that Sharper Image reasonably believes are
necessary to comply with applicable law or to reflect a future change in its
products; (b) that 30

--------------------------------------------------------------------------------

are more detailed than or in addition to those required by this Agreement; or
(c) reflect results from subsequent testing.

     8.4.7 If Class Counsel or the Class Representatives assert that Sharper
Image violated any provision of the above corrective measures, Class Counsel or
the Class Representatives shall notify Settling Defendant’s Counsel, in writing,
and Sharper Image shall have twenty (20) calendar days to cure or challenge the
alleged violation and send a cure letter by the end of that period, unless, if
such violation cannot be cured within the time period, Sharper Image will
communicate to Settlement Class Counsel by the conclusion of the twenty (20)
calendar-day period mentioned above that circumstances necessitate an additional
time to cure. In the event that Sharper Image opts to challenge the alleged
violation, both Plaintiffs and Settling Defendant agree, within ten court (10)
days of the twenty (20) calendar-day period mentioned above, to submit briefs to
the Court for final determination and ruling.

     8.4.8 For all Ionic Breeze® models to which the UL 867 test protocol
applies, Sharper Image will test (through an independent testing laboratory)
sample units of all current and future Ionic Breeze® models for ozone emissions
using the UL 867 test protocol and will not sell any Ionic Breeze® models, to
which the UL 867 test protocol applies, that have not or do not pass the UL 867
standard. The testing is agreed to be done pursuant to this Agreement and
Sharper Image consents to entry of an appropriate injunction should the Court
determine that one is just and proper under the circumstances.

     8.5 If, according to its final financial statements for the relevant
periods, Sharper Image shows a positive net income after taxes, in the
aggregate, over its last four (4) fiscal quarters prior to the expiration of the
two-year redemption period for the Merchandise Credit(s) (“Positive Net
Income”), and the redemption rate over this two-year redemption period (“Actual
Redemption Rate”) is less than twenty percent (20%) of 31

--------------------------------------------------------------------------------

  the total number of Merchandise Credit(s) available to Settlement Class
Members (“Redemption Floor”), then cy pres relief is triggered, with payment
being made to a charity or charities selected by Settlement Class Counsel and
approved by the Court (“Approved Charities”). In this event, Sharper Image shall
pay ten percent (10%) of its Positive Net Income to Approved Charities, provided
that the amount paid by Sharper Image shall not exceed the Redemption Shortfall
Value. The Redemption Shortfall Value is the percentage by which the Redemption
Floor is in excess of the Actual Redemption Rate, multiplied by the Total Face
Value of the Merchandise Credit(s) (i.e., the number of Merchandise Credit(s)
available to Settlement Class Members multiplied by $19).   9.      Cost of
Notice and Additional Expenses.     Settling Defendant agrees to pay the cost of
all Notice to the Putative Class Members and  

Settlement Class Members that was required by the Amended Settlement Agreement,
the Second Amended Settlement Agreement, and this Third Amended Settlement
Agreement, or by Order of the Court. In addition, Settling Defendant agrees to
pay to Settlement Class Counsel all reasonable and customary out-of-pocket
expenses incurred after the date of execution of the Amended Settlement
Agreement, including costs associated with Preliminary Settlement Approval, the
Final Order and Final Judgment, and Confirmatory Discovery, such as court filing
fees, copying charges, and reasonable travel expenses necessary for non-Florida
Settlement Class Counsel to attend hearings before the Court in this Class
Action and to perform Confirmatory Discovery. The Parties agree that Settling
Defendant’s payment of these costs and expenses provides additional value to the
Settlement Class.

10.      Attorneys’ Fees, Class Representative Fees, and Litigation Costs and
Expenses. 10.1 After the Parties had negotiated all principal terms and
conditions of the Amended Settlement Agreement, the Parties first entered into
discussions regarding attorneys’ fees and expenses related to the settlement of
this Class Action.  

32

--------------------------------------------------------------------------------

     10.2 Settling Defendant agrees to pay an amount not to exceed
$1,875,000.00, plus the additional expenses outlined in § 9 above, subject to
application for an award of attorneys’ fees and expenses and Court approval, as
full payment for all attorneys’ fees, costs, and expenses incurred in connection
with this Class Action, notwithstanding the additional terms contained within
this Third Amended Settlement Agreement.

     10.3 Any applications for an award of attorneys’ fees and costs will be
heard at the Fairness Hearing and such applications must be filed no later than
the Objection Date. Settling Defendant agrees not to object to any application
for an award of attorneys’ fees and costs made by Settlement Class Counsel,
provided that such application complies with this Agreement and is at or below
the above amount.

     10.4 The above amount is in addition to and separate from all other
consideration and remedies paid to and available to the Settlement Class, and
payment of the above amount shall be in addition to and shall not decrease or
increase the Settlement Packages available to the Settlement Class Members.

     10.5 Attorneys’ fees shall be due and payable to Settlement Class Counsel
ten (10) court days after the Effective Date of Settlement. If any portion of
the attorneys’ fees is disallowed or is deemed excessive in light of the amount
of the class recovery, that amount shall be deducted from the sum due.
Attorneys’ fees and costs shall not bear interest if paid in the manner and at
the time provided herein.

     10.6 Settling Defendant agrees to pay an amount not to exceed $10,000 to
each Settlement Class Representative, subject to an application for an incentive
award and Court approval, as an incentive award for their initiation of this
lawsuit and diligent representation of the Settlement Class throughout these
proceedings. Any application for an incentive award will be heard at the
Fairness Hearing and such applications must be filed no later than the Objection
Date. Settling Defendant agrees not to object to any application for an
incentive award made by Plaintiffs and/or Settlement Class Counsel,

33

--------------------------------------------------------------------------------

provided that such application complies with this Agreement and is at or below
the above amount.

     10.7 Based on the above, Settlement Class Counsel intend to seek approval
from the Court of attorneys’ fees and expenses in the amount of $1,875,000.00,
plus an additional $10,000 in fees to each of the Settlement Class
Representatives.

11.      Opt-Out Rights.     11.1 Putative Class Members have the right to
exclude themselves (“opt-out”) from the Amended Settlement Agreement, from the
Second Amended Settlement Agreement, from this Third Amended Settlement
Agreement, and from the Settlement Class by timely submitting to the Clerk of
the Court, by and through the Claims Administrator, a completed “Opt-Out Form”
(in the form approved by the Court). Putative Class Members who so timely elect
to opt-out shall be excluded from settlement and from the Settlement Class. Such
opt-out rights must be exercised by the “Opt-Out Deadline,” which has been
established by the Court as the deadline for filing the Opt-Out Form. Within
fifteen (14) calendar days after the Opt-Out Deadline, the Claims Administrator
will provide Settling Defendant’s Counsel and Settlement Class Counsel with a
complete list of all timely and valid requests for exclusion, who will jointly
submit the list to the Court within five (5) court days thereafter. Five (5)
court days after the deadline for Putative Settlement Class Members to
communicate the withdrawal of their election to opt-out of the settlement, the
Claims Administrator will provide Settling Defendants’ Counsel and Settlement
Class Counsel with a list of all timely and valid requests for such withdrawal,
who will jointly submit the list to the Court within three (3) court days
thereafter. Any Putative Class Member who does not submit a properly completed
Opt-Out Form by the Opt-Out Deadline and in the required form shall be a
Settlement Class Member, or who withdraws his election to opt-out of the
settlement, shall be bound by the terms of this Third Amended Settlement
Agreement and the Final Judgment thereon, provided that, in order to share in
the Settlement Packages, such  

34

--------------------------------------------------------------------------------

Settlement Class Member must timely comply with claims procedures described
herein and in the Amended Settlement Agreement.

     11.2 This Third Amended Settlement Agreement survives and applies even if
there are Putative Class Members who opt-out, provided that the number of
Purchasers who opt-out does not exceed 2% of the Purchasers contained in the
Ionic Breeze® Database. If the number of Putative Class Members who opt-out does
exceed more than 2% of the Putative Class Members contained in the Ionic Breeze®
Database, Settling Defendant shall have the right to terminate this Agreement.

12.      Claims Procedure.     12.1      In order to be eligible to be
considered under § 13.5 to receive the     Settlement Package available under §
8, a Settlement Class Member must (1) be identifiable as a Purchaser from the
Ionic Breeze® Database; (2) submit a Claim Form on the Claims Web Site along
with Proof of Purchase by the Final Claims Bar Date; or (3) fill-out a Claim
Form along with Proof of Purchase and mail it to the Claims Administrator
postmarked on or before the Final Claims Bar Date. It is the intent of this
agreement that there be no claim/registration process for Settlement Class
members identifiable as Purchasers in the Ionic Breeze® Database, as more fully
set forth under § 7.2.1. Rather, such Settlement Class Members shall be able to
use their Merchandise Credit(s) and receive their OzoneGuard(s) simply by
visiting a Sharper Image store, visiting the Sharper Image website,
www.sharperimage.com, or by placing a telephone (catalog) order.     12.2     
The Final Claims Bar Date will be December 31, 2008. (See Exhibit A.)     12.3 
    The details of how the Claims Web Site will be administrated have been    
agreed between Settling Defendant’s Counsel and Settlement Class Counsel.   13. 
    Claims Administration     13.1      The Court appointed the joint venture of
Rust Consulting, Inc. and     Complete Claim Solutions, LLC as the Claims
Administrator. The Claims Administrator  

35

--------------------------------------------------------------------------------

shall be entitled to a reasonable fee and cost reimbursement approved by the
Court. Settling Defendant will pay the cost, expenses, and fees of Claims
Administration, in addition to other amounts payable hereunder. The Parties
agree that Settling Defendant’s payment of this cost has additional value to the
Settlement Class. The Claims

Administrator and Claims Administration shall be under the authority and
continuing jurisdiction of the Court. The Claims Administrator shall be subject
to removal by the Court for cause. If the Claims Administrator resigns, or is
removed, the Parties will recommend a replacement in accordance with the above
procedures.

13.2 General Processing Guidelines.

     The Claims Administrator shall promptly process Claim Forms as submitted,
approve or disapprove claims as received, process allowed claims and tender the
appropriate Settlement Package to allowed Settlement Class Members and shall
otherwise carry out and comply with the provisions of the Amended Settlement
Agreement, the Second Amended Settlement Agreement, and this Third Amended
Settlement Agreement that require administrative management. Within forty (40)
calendar days after the Final Claims Bar Date, the Claims Administrator shall
submit to the Court, Settling Defendant’s Counsel, and Settlement Class Counsel
a written report detailing the allowed claims. Within forty (40) calendar days
after the Closing Date, Settling Defendant’s Counsel shall file a motion with
the Court to close the Claims Administration and shall serve that motion on the
Claims Administrator, Settlement Class Counsel, and any other persons who filed
a pleading with the Court in this case. When satisfied that the Class

Administration should be closed, the Court will enter an order closing the same
and discharging the Claims Administrator and Settlement Class Counsel.

13.3 Claims Administrator To Rely On Submitted Documents.

     In allowing claims, disallowing claims, and tendering the Settlement
Packages to the allowed Settlement Class Members, the Claims Administrator shall
rely solely on the Opt-Out Form, Claim Form, Proof of Purchase, Customer
Numbers, and Product Identification Documentation that is timely and properly
submitted to the Claims Administrator by the 36

--------------------------------------------------------------------------------

Settlement Class Members, as well as the information contained in the Ionic
Breeze® Database. The Claims Administrator shall have no duty to investigate a
particular claim beyond examination of such documentation. Except as otherwise
expressly provided herein, the Claims Administrator is not obligated to examine
or consider documentation that is received beyond the respective deadlines
established by the Court, but, as provided in § 13.4, may do so if the Claim
Form was timely received, in its discretion without setting a course of dealing,
practice, or policy and without obligating the Claims Administrator or Settling
Defendant to make the same or similar exceptions for other Settlement Class
Members. Notwithstanding the foregoing, Settling Defendant, Settlement Class
Counsel, and the Claims Administrator shall take reasonable steps to prevent
fraud in the Claims Administration process.

13.4 Deficiencies in Documentation.

     13.4.1 In the event that, during claims processing, the Claims
Administrator finds technical deficiencies that exist in the Claim Form, Proof
of Purchase, or Product Identification Documentation from a Settlement Class
Member, which the Claims Administrator, in its discretion, believes may be
correctable, then the Claims Administrator shall notify the Settlement Class
Member of the technical deficiencies, and shall allow the Settlement Class
Member thirty (30) calendar days from the date of receipt of such notice to
correct the deficiencies. If the deficiencies are not corrected within the
thirty (30) calendar-day period, the Claims Administrator shall reject the claim
without prejudice to the right of the Settlement Class Member to resubmit the
Opt-Out Form or Claim Form or Proof of Purchase or Product Identification
Documentation, provided the resubmission by the Settlement Class Member meets
the deadlines and other requirements set forth in the Amended Settlement
Agreement, the Second Amended Settlement Agreement, this Third Amended
Settlement Agreement, or established by the Court.

37

--------------------------------------------------------------------------------

     13.4.2 “Technical deficiencies” as used in this subsection do not include
material deficiencies or missing the Final Claims Bar Date, which absolutely
bars allowance of a claim.

     13.5 Approval or Rejection of Claims. In order for a particular Settlement
Class Member to become an allowed claimant, the Claims Administrator must be
satisfied and certify that: 13.5.1 the claimant did not opt-out pursuant to the
applicable provisions of the Amended Settlement Agreement and Notices; and
13.5.2 the claimant: 13.5.2.1 is a bona fide Purchaser of the product from
Sharper Image as reflected in the Ionic Breeze® Database and the claimant
electronically registered a claim on the Claims Web Site; or 13.5.2.2 submitted
a properly completed, sworn, and executed Claim Form before the Final Claim Bar
Date to the Claims Administrator (1) along with the claimant’s required Proof of
Purchase and such submittal documentation meets the criteria outlined in this
Agreement for the particular claim being made; or (2) the claimant is a bona
fide Purchaser of the product from Sharper Image as reflected in the Ionic
Breeze® Database; and 13.5.3 The Ionic Breeze® unit that is the subject of the
claim is not the subject of a claim by any other Person. With respect to Ionic
Breeze® products purchased at an individual price greater than $0.00 but less
than or equal to $100.00 (excluding tax and shipping), that only one Merchandise
Credit is being awarded for all Ionic Breeze® products purchased by that
Settlement Class Member at an individual price greater than $0.00 but less than
or equal to $100.00 (excluding tax and shipping).

     13.5.4 If, in the opinion of the Claims Administrator, a claim appears to
be in violation of § 13.5.3, the Claims Administrator shall resolve the 38

--------------------------------------------------------------------------------

dispute in consultation with Settlement Class Counsel and Settling Defendant’s
Counsel, and shall award the Merchandise Credit to the appropriate Settlement
Class Member(s) in accordance with this Third Amended Settlement Agreement.

     13.6 The Claims Administrator shall report the results of processing all
claims to the Court, Settlement Class Counsel, and Settling Defendant’s Counsel.
The reports shall be filed quarterly, with a final report, as of the Closing
Date, due forty (40) calendar days after the Closing Date. The Claims
Administrator shall make any adjustments to the results as ordered by the Court.

     13.7 Distribution of Settlement Benefits. The Claims Administrator shall
promptly make arrangements to satisfy allowed claims as and when allowed after
the Effective Date of Settlement. Settling Defendant agrees to make the benefits
available in a timely fashion so as to allow the Claims Administrator to
promptly satisfy allowed claims as and when allowed. Notice of the issuance of
the Merchandise Credit(s) for each allowed claim shall be delivered by the
Claims Administrator to each of the allowed claimants via the Claims Web Site
where possible, or where necessary, at the address shown for the allowed
claimant on his, her, or its Claim Form. For all allowed claimants to whom the
Claims Administrator was unsuccessful in attempting to deliver the benefits and
as to whom the Claims Administrator recommends taking no further actions to
deliver their benefits, the Court will enter an order that states, for each,
either that the Claims Administrator need not make any further effort to deliver
the benefits or that directs further efforts to be taken by the Claims
Administrator. The cost of such delivery and efforts to deliver shall be borne
by the Settling Defendant. Any Merchandise Credit(s) not disbursed prior to the
Closing Date shall cease to exist. In no event shall the Settling Defendant or
the Claims Administrator have any liability or obligation for claims beyond the
agreed upon amounts.

     13.8 Appeal of Disallowed Claims. Any member of the Settlement Class shall
have the right to appeal the determination of the Claims Administrator regarding
said 39

--------------------------------------------------------------------------------

claimant’s disallowed claim. Appeals shall be in writing and must be first
submitted to the Person designated, from time to time, by the Claims
Administrator to decide such appeals. The procedure for such appeals shall be
established by the Class Administrator and posted on the Claims Web Site. If the
claimant remains unsatisfied, then appeal may be had to the Court. Any appeal to
the Court shall be by motion filed no later than fifteen (15) calendar days
after final action by the Claims Administrator on such appeal and shall be
determined after notice to the appealing claimant, the Claims Administrator,
Settlement Class Counsel, and Settling Defendant’s counsel. Such appeals may not
collaterally attack the propriety of the Amended Settlement Agreement, and are
limited to the sole issue of whether the Claims Administrator appropriately
determined the validity and/or value of the claimant’s disallowed claim.

13.9 Limited Liability of Claims Administrator:

     The Claims Administrator and its owners, officers, directors, partners,
shareholders, members, manager, employees, and agents do not owe a fiduciary
duty to the Settlement Class Members, Plaintiffs, or to the Settling Defendant.
The Parties will ask the Court to grant the Claims Administrator limited
immunity from liability to the effect that the Claims Administrator (and its
owners, officers, directors, partners, shareholders, members, manager,
employees, and agents) shall be liable only for breach of contract, actual
fraud, and negligence.

14.      [INTENTIONALLY LEFT BLANK]   15.      Release.     15.1 Released
Persons. Released persons and entities shall include without limitation the
following (the “Releasees,” “Released Persons,” “Sharper Image,” or “Settling
Defendant”): Sharper Image and Zenion Industries, Inc. and all of their
respective current and former officers, directors, employees, agents, customers,
resellers, retailers, wholesalers, distributors, attorneys, experts, assigns,
insurers, employers, parents, subsidiaries, affiliates, principals, partners,
representatives, joint venturers,  

40

--------------------------------------------------------------------------------

beneficiaries, shareholders, independent contractors, consultants, predecessors,
and successors.

     15.2 Released Rights. Upon the Effective Date of Settlement, the Plaintiffs
and each of the Settlement Class Members, and their respective heirs, executors,
administrators, representatives, agents, attorneys, partners, spouses,
successors, predecessors-in-interest, assigns, and any authorized users of their
accounts, shall be deemed to have, and by operation of the Final Judgment shall
have, fully, finally and forever released, relinquished and discharged any and
all rights, duties, obligations, claims (including those that the Plaintiffs or
any Settlement Class Members do not know or suspect to exist in their favor at
the time of the signing of the Amended Settlement Agreement which, if known by
them, might have affected their settlement with and release of the Released
Parties, or might have affected their decision not to object to this Amended
Settlement Agreement), actions, causes of action or liabilities, whether arising
under local, state, or federal law, whether by statute, contract, common law or
equity, whether known or unknown, suspected or unsuspected, asserted or
unasserted, foreseen or unforeseen, actual or contingent, liquidated or
unliquidated, as of the Effective Date of Settlement against the Released
Parties: that arise out of or are related in any way or could have been asserted
with respect to any or all of the acts, omissions, facts, matters, transactions,
or occurrences that were directly or indirectly alleged, asserted, described,
set forth or referred to in this Class Action, including but not limited to,
those actions presently pending in Florida and California State Courts described
below, related to any Ionic Breeze®, including, but not limited to, any and all
claims related in any way to the efficacy of the Ionic Breeze® or any
advertisements, representations, marketing, warranties, or the failure to
disclose any potential health risk related to the Ionic Breeze® (health risks
are to include but not be limited to, any alleged health risks related to
emissions or reactions such as ozone, terpenes and reactions with terpenes, or
any other type of reaction related to the operation of the Ionic Breeze®,
volatile organic 41

--------------------------------------------------------------------------------

compounds, ultrafine particles), causes of action or claims for relief for
alleged false advertising, breach of express and/or implied warranties, unjust
enrichment, Magnuson-Moss Warranty Act, conspiracy, unfair competition, state
consumer protection statutes, common law prohibiting unfair or deceptive trade
practices, breach of contract, fraud, and/or misrepresentation and equity
prohibiting unjust enrichment or requiring restitution or disgorgement; and (2)
that are, were, or could have arisen out of or been related in any way to
Settling Defendant’s advertising, manufacture, design or sale of the Ionic
Breeze® products and the disclosures relating thereto (all such released claims
collectively the “Released Claims” or “Released Rights”). This release will not
apply to claims for breach of the Amended Settlement Agreement, the Second
Amended Settlement Agreement, or this Third Amended Settlement Agreement. THIS
RELEASE DOES NOT RELEASE OR WAIVE ANY CLAIM FOR PERSONAL INJURY AND THE RELEASED
CLAIMS/RIGHTS DO NOT INCLUDE CLAIMS FOR PERSONAL INJURY.

     15.3 With respect to the releases set forth above, the Parties stipulate
and agree that, upon the Effective Date of Settlement, the Plaintiffs shall
expressly waive, and each of the Settlement Class Members shall be deemed to
have waived, and by operation of the Order shall have waived, the provisions,
rights and benefits of California Civil Code Section 1542 (and all similar
state, federal, and international laws), which provides:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

     Plaintiffs and each of the Settlement Class Members understand and
acknowledge the significance of this waiver of California Civil Code Section
1542 and/or of any other applicable 42

--------------------------------------------------------------------------------

law relating to limitations on releases. The Plaintiffs and/or Settlement Class
Members or their counsel may hereafter discover facts in addition to or
different from those which any of them now knows or believes to be true with
respect to the subject matter of the Released Claims, but the Plaintiffs shall
expressly and each Settlement Class Member, upon the Effective Date of
Settlement, shall be deemed to have, and by operation of the Final Judgment and
Final Order shall have, fully, finally, and forever settled and released any and
all Released Claims, known or unknown, suspected or unsuspected, contingent or
non-contingent, whether or not concealed or hidden, which now exist, or
heretofore have existed upon any theory of law or equity now existing or coming
into existence in the future, including, but not limited to, conduct which is
negligent, intentional, with or without malice, or a breach of any duty, law or
rule, without regard to the subsequent discovery or existence of such different
or additional information. The Plaintiffs acknowledge, and the Settlement Class
Members shall be deemed by operation of the Final Judgment and Final Order to
have acknowledged, that the foregoing waiver was separately bargained for and a
key element of the Amended Settlement Agreement, the Second Amended Settlement
Agreement, and this Third Amended Settlement Agreement of which this release is
a part.

     15.4 Upon the Effective Date of Settlement, as defined in § 1.13, Settling
Defendant shall be deemed to have, and by operation of the Final Judgment and
Final Order shall have, fully, finally, and forever released, relinquished and
discharged Plaintiffs and Settlement Class Counsel from all claims arising out
of, in any way relating to, or in connection with the initiation, prosecution,
and settlement of this Class Action, except for claims for breach of the Amended
Settlement Agreement, the Second Amended Settlement Agreement, or this Third
Amended Settlement Agreement.

16.      Other Pending Actions.     The Settlement Class Members and Settling
Defendant expressly retain the right, to the  

extent permitted by law, the Amended Settlement Agreement, the Second Amended
Settlement Agreement, this Third Amended Settlement Agreement, to plead the
Amended Settlement 43

--------------------------------------------------------------------------------

Agreement, the Second Amended Settlement Agreement, this Third Amended
Settlement Agreement, as a full and complete defense to, or as the basis for a
stay or an injunction against, any action, suit, or other proceeding to recover
any claim released by § 15, which may be instituted, prosecuted, or attempted in
breach of the Amended Settlement Agreement, the Second Amended Settlement
Agreement, or this Third Amended Settlement Agreement.

17.      Final Approval of This Agreement.     This Third Amended Settlement
Agreement shall become final upon the Effective Date  

of Settlement which is the eleventh (11th) calendar day after the latest date
for the occurrence of all of the following three events: (a) the Third Amended
Settlement Agreement is executed and delivered by all Parties and approved in
all respects by the Court; (b) entry, as provided herein, of the Final Order and
Final Judgment; and (c) the Final Order and Final Judgment become Final.

18.      Final Judgment     18.1      Subject to the Court’s approval, the Final
Judgment shall be substantially     in the form attached hereto and incorporated
herein by reference as Exhibit C.     18.2      The Settling Defendant desires
that this settlement result in finality and     closure as to the issues
involved in the Class Action.     18.3      The form of Final Judgment may
include additional provisions as the     Court may direct which are not
inconsistent with this Third Amended Settlement Agreement. In addition to the
Final Judgment, the Court may issue such other orders, findings of fact, and
conclusions of law as the Court may order, so long as not inconsistent with this
Amended Settlement Agreement. Without limiting the foregoing, it is anticipated
that there may be additional orders, provisions in the Final Judgment, findings
of fact and conclusions of law regarding: objections; attorney fees; costs and
expenses; fees to the Settlement Class Representative(s); and with respect to
determinations by the Court on those matters that are to be determined by the
Court by  

44

--------------------------------------------------------------------------------

  the express terms of the Amended Settlement Agreement, the Second Amended
Settlement Agreement, or this the Third Amended Settlement Agreement.   19.     
Effect of Failure of Court To Approve.     If the Court fails to approve this
Third Amended Settlement Agreement or any part  

hereof, or if such approval is modified in any way not permitted by this Third
Amended Settlement Agreement, or set aside on appeal, or if the Court does not
enter the Final Order and the Final Judgment, provided for in § 18, or if the
Court enters the Final Order and Final Judgment and review or modification is
sought (whether by way of motion, appeal, writ, or other proceeding), and on
such review, the Final Order or Final Judgment is not fully affirmed or is
materially modified, then this Third Amended Settlement Agreement may be
rightfully cancelled and terminated at the option of either party, including as
specifically provided for in this Agreement, and the Parties shall be restored
to their original positions, except as expressly provided herein. Termination,
cancellation, and voiding of this Amended Settlement Agreement as provided in
the foregoing shall not affect any agreement or obligation stated herein to
survive termination. In the event that the Third Amended Settlement Agreement
shall be of no force or effect and, in any event, the Parties hereto agree that
this Third Amended Settlement Agreement, including its exhibits, whether or not
it shall become final, and any and all negotiations, documents and discussions
associated with it shall be without prejudice to the rights of any party, shall
not be deemed or construed to be an admission or evidence of any violation of
any statute or law of any liability or wrongdoing by any Settling Defendant or
of the truth of any of the claims or allegations contained in the First Amended
Complaint or any other pleading; and evidence thereof shall not be discoverable
or used directly or indirectly, in any way, whether in the Class Action or in
any other action or proceeding. However, any Settling Defendant or Settlement
Class Member may introduce the Final Judgment, Amended Settlement Agreement, or
this Third Amended Settlement Agreement, for the limited purpose of establishing
their rights and obligations under the Amended Settlement Agreement, the Second
Amended Settlement Agreement, or this the Third Amended Settlement Agreement, or
that a particular claim is or is 45

--------------------------------------------------------------------------------

not barred by the Final Judgment, Amended Settlement Agreement, the Second
Amended Settlement Agreement, or this the Third Amended Settlement Agreement.
The Parties expressly reserve all of their rights if the settlement does not
become Final in accordance with the term of this Third Amended Settlement
Agreement.

20.      Successors & Assigns.     This Third Amended Settlement Agreement shall
be binding upon, and inure to the  

benefit of the successors and assigns of the Parties hereto. Without limiting
the generality of the foregoing, each and every covenant and agreement herein
made by the Settlement Class Counsel and the Plaintiffs on behalf of themselves
and on behalf of the Settlement Class, shall be binding upon all Settlement
Class Members.

21.      Entire Agreement.     The Amended Settlement Agreement, as modified or
superseded by the Second Amended  

Settlement Agreement and this Third Amended Settlement Agreement contain an
entire, complete, and integrated statement of each and every term and provision
agreed to by and among the Parties; they are not subject to any condition not
provided for in them. The Amended Settlement Agreement, as modified or
superseded by this Second Amended Settlement Agreement and this Third Amended
Settlement Agreement, supersede any prior agreements or understandings between
and among Plaintiffs, Settlement Class Members, Settlement Class Counsel,
Settling Defendant, and Settling Defendant’s Counsel regarding the subject
matter of the Class Action, the Amended Settlement Agreement, the Second Amended
Settlement Agreement, and this Third Amended Settlement Agreement. This Third
Amended Settlement Agreement shall not be modified in any respect except by a
writing executed by all the Parties hereto or by order of the Court to the
limited extent expressly provided for in this Third Amended Settlement
Agreement. In the event that, after such time as the Final Order is entered, it
becomes clear that any deadline related to this settlement, including any
deadline set forth herein or in the attached exhibits, is, or becomes (such as
by reason of appellate or other post-settlement proceedings), unmanageable,
unreasonable, in conflict with any other deadline set 46

--------------------------------------------------------------------------------

forth in this Agreement, and/or was not the deadline intended by the Parties,
Settlement Class Counsel and Settling Defendant's Counsel shall designate a new
deadline that comports with the provisions and intent of this Agreement.
Settlement Class Counsel and Settling Defendant’s Counsel shall notify the Court
of any deadline changed pursuant to the this provision within ten (10) court
days after Settlement Class Counsel and Settling Defendant's Counsel determine
the new deadline and at least three (3) Court days before passage of the
deadline at issue. The Court may modify or deny the new deadline if it
determines that modification or denial are necessary to uphold the integrity of
the settlement.

22.      Exhibits.     All exhibits are incorporated into this Agreement by
reference. Any inconsistency  

between this Third Amended Settlement Agreement and the exhibits attached hereto
shall be resolved in favor of this Third Amended Settlement Agreement.

23.      No Presumption Against Drafter.     None of the Parties hereto shall be
considered to be the drafter of this Third Amended  

Settlement Agreement or any provision hereof for the purpose of any statute,
case law, or rule of interpretation or construction that would or might cause
any provision to be construed against the drafter hereof. This Third Amended
Settlement Agreement was drafted with substantial input by all Parties, and no
reliance was placed on any representations other than those contained herein.

24.      Governing Law.     This Third Amended Settlement Agreement shall be
governed by and shall be construed  

and enforced in accordance with federal law, where appropriate, and otherwise
pursuant to the laws of the State of Florida, except for any conflict of law
provisions in said laws of the State of Florida that may otherwise require the
application of the laws of a jurisdiction other than that of the State of
Florida to the performance, validity, construction or enforcement of this Third
Amended Settlement Agreement.

47

--------------------------------------------------------------------------------

25.      Continuing Jurisdiction and Exclusive Venue.     25.1      The Settling
Defendant and each Settlement Class Member hereby     irrevocably submits to the
exclusive jurisdiction and venue of the United States District Court for the
Southern District of Florida, Miami Division, for any suit, action, proceeding,
case, controversy, or dispute relating to the Amended Settlement Agreement and
Exhibits thereto, the Second Amended Settlement Agreement and Exhibits thereto,
and this Third Amended Settlement Agreement and Exhibits hereto, and
negotiation, performance, or breach of those agreements. All Settlement Class
Members and the Settling Defendant are barred and enjoined from commencing or
continuing any suit, action, proceeding, case, controversy, or dispute relating
to the Amended Settlement Agreement and Exhibits thereto, the Second Amended
Settlement Agreement and Exhibits thereto, and this Third Amended Settlement
Agreement and Exhibits hereto, and negotiation, performance, or breach of those
agreements, in any state or federal court or other body other than the United
States District Court for the Southern District of Florida, Miami Division.    
25.2      It is expressly agreed and stipulated that the United States District
Court     for the Southern District of Florida, Miami Division, shall have
exclusive jurisdiction and authority to consider, rule upon, and issue a final
order and final judgment with respect to the subject matter of any of the
following actions, suits, or proceedings whether judicial, administrative or
otherwise, which may be instituted by any Person, individually or derivatively,
with respect to (a) the validity or enforceability of this Amended Settlement
Agreement, (b) the authority of Settling Defendant to enter into or perform the
Amended Settlement Agreement in accordance with its terms, the Second Amended
Settlement Agreement in accordance with its terms, the Third Amended Settlement
Agreement in accordance with its terms (c) the remedies afforded by those
agreements, attorney fees, Settlement Class Representatives’ fees, costs, and
expenses provided for in those agreements, injunctions against other actions; or
(d) any other foreseen or unforeseen  

48

--------------------------------------------------------------------------------

case or controversy in the United States related to or impacted by those
agreements. This reservation of jurisdiction does not limit any other
reservation of jurisdiction in those agreements nor do any other such
reservations limit the reservation in this sub-section.

     25.3 Further, the Parties agree that all cases and controversies against
the Released Parties regarding the performance, efficacy and/or ozone emission
of Ionic Breeze® models identified herein should be heard only in this Court and
that the Putative Class Members should be enjoined from bringing any such suits,
except in this Court. The Parties agree that this Court shall expressly retain
jurisdiction and will continue to retain jurisdiction in this Class Action so
that it can enforce the Amended Settlement Agreement, the Second Amended
Settlement Agreement, and this Third Amended Settlement Agreement, and the Final
Judgment by, among other things, issuing injunctions in the appropriate
instances against later actions filed in violation of the terms of those
agreements and this Court’s Orders.

     25.4 The Parties agree to ask the Court to include the substance of the
foregoing provisions in its Final Order and Final Judgment. In the event of a
case, controversy, or dispute arising out of the negotiation of, approval of,
performance of, or breach of the Amended Settlement Agreement, the Second
Amended Settlement Agreement, or this Third Amended Settlement Agreement, the
Court shall award attorneys fees and costs to the prevailing party. Solely for
purposes of such suit, action or proceeding, to the fullest extent that they may
effectively do so under applicable law, the Parties hereto irrevocably waive and
agree not to assert, by way of motion, as a defense or otherwise, any claim or
objection that they are not subject to the jurisdiction of such court, or that
such Court is, in any way, an improper venue or an inconvenient forum.

26.      Authority     The undersigned counsel for the Parties to this Third
Amended Settlement Agreement  

covenant and represent that they are fully authorized to enter into and to
execute this Third

49

--------------------------------------------------------------------------------

Amended Settlement Agreement, provided that Settlement Class Counsel’s authority
is subject to certification of a class and approval of this settlement by the
Court.

27.      Currency, Dates & Times.     All values, fees, expenses, costs, and
other amounts stated herein are to be determined,  

are stated, and are to be paid in United States legal currency. All dates and
times stated in this Third Amended Settlement Agreement mean the date and time
in Miami, Florida.

28.      Notices.     All notices to Settlement Class Counsel, the Settling
Defendant, and Settling Defendant’s  

Counsel required under this Third Amended Settlement Agreement shall be sent by
first class U.S. Mail, by hand delivery, or by facsimile, to the recipient
designated in this Third Amended Settlement Agreement. Timeliness of all
submissions and notices shall be measured by the date of receipt (or some other
method of calculating the date if otherwise provided for herein), unless the
addressee refuses or delays receipt. The persons designated to receive notice
are as follows:

Jere F. White, Jr., Esq.    David L. Aronoff, Esq.  Stephen J. Rowe, Esq.   
Gayle I. Jenkins, Esq.  Enrique J. Gimenez, Esq.    Thelen Reid Brown Raysman &
Steiner LLP  Lightfoot, Franklin & White, LLC    333 S. Hope Street, 29 th
Floor  400 20th Street North    Los Angeles, California 90071  Birmingham,
Alabama 35203    Telephone:     (213) 576-8044  Counsel for Settling Class
Representative    Facsimile:    (213) 576-8080  and Settling Class    Counsel
for Settling Defendant  Robert L. Parks, Esq.    Patrick M. Ryan, Esq.  Haggard,
Parks, Haggard & Lewis, P.A.    Thelen Reid Brown Raysman & Steiner LLP  330
Alhambra Circle, 1st Floor    101 Second Street, Suite 1800  Coral Gables,
Florida 33134    San Francisco, CA 94105  Counsel for Settling Class
Representative    Telephone:    415.369-7356  and Settling Class    Facsimile
415.369-8718      Counsel for Settling Defendant      Terry C. Young, Esq.     
James S. Toscano, Esq.      Lowndes, Drosdick, Doster, Kantor & Reed, P.A.     
215 North Eola Drive      Post Office Box 2809      Orlando, Florida 32801 


50

--------------------------------------------------------------------------------



Telephone: 407-843-4600
Facsimile: 407-843-4444

Counsel for Settling Defendant




29.      Preliminary Injunction and Stays of Other Actions     29.1      The
Court entered a preliminary injunction and stay order as contained in    
Exhibit B, as was provided for in the Amended Settlement Agreement. Exhibit B in
its entirety, including the preliminary injunction and stay order contained
therein, are expressly incorporated herein by this reference, and the entry and
continued enforceability and enforcement of that portion of Exhibit B that
includes the preliminary injunction and stay order was material to the Amended
Settlement Agreement and is a material term and basis of this Third Amended
Settlement Agreement.   30.      Permanent Injunction as Part of Final Judgment
    30.1      This term of the Third Amended Settlement Agreement being a
material,     negotiated term, Settling Defendant reserves the right to
terminate the settlement, at its option, if the Final Order and Final Judgment
do not include the issuance of a stay and injunction(s) in substantial
conformity with the following:  

     30.1.1 All Released Claims, as described in the Third Amended Settlement
Agreement, by or on behalf of any Settlement Class Member in any forum are
hereby ordered permanently enjoined, except as may be necessary in this Class
Action only to implement the Third Amended Settlement Agreement or comply with
the terms of the Third Amended Settlement Agreement. The actions, and
prosecution of claims are hereby permanently stayed and enjoined, and the
actions and claims ordered to be dismissed with prejudice include, but are not
limited to, the following actions and the claims prosecuted and asserted
therein: (i) Robertson v. Sharper Image Corp., Superior Court of California, San
Francisco County, Case No.: CGC 04-434230, (ii) Potter v. Sharper Image Corp.,
Superior Court of California, San Francisco County, Case No.: CGC-0346350, (iii)
Cox v.

51

--------------------------------------------------------------------------------

Sharper Image Corp., Superior Court of California, San Francisco County, Case
No.: CGC-04-429331, and (iv) Bryant v. Sharper Image Corp., Florida Fourth
Judicial Circuit Court, Duval County, Case No.: 16-2003-CA0006272XXX CV-C.
Neither the Settlement Class Representatives nor any Settlement Class Member,
either directly, representatively, or in any other capacity, nor any person or
entity allegedly acting on behalf of any Settlement Class Member, shall
commence, continue, or prosecute against Sharper Image, or against any of the
other Released Parties, any action or proceeding in any court, tribunal, or
elsewhere, asserting any of the Released Claims. This injunction has one
exception: it shall not apply to individual claims of any Putative Class Member
who timely excluded himself, herself, or itself from this Class Action in a
manner that complied with § 11 of the Preliminary Approval Order and § 11 of the
Third Amended Settlement Agreement. This injunction is necessary to protect and
effectuate the Amended Settlement Agreement, the Second Amended Settlement
Agreement, this Third Amended Settlement Agreement, the Final Order, and this
Court’s flexibility and authority to effectuate this Third Amended Settlement
Agreement and to preserve the Final Order, and is ordered in aid of this Court’s
jurisdiction and to protect its judgments pursuant to 28 U.S.C. sections 1651
(a) and 2283.

31.      Order of Dismissal With Prejudice of Other Pending Actions     The
Final Judgment will include a provision ordering the dismissal with prejudice of
all  

other actions related to the Released Claims described in § 15.

32.      Stay     Unless and until the Amended Settlement Agreement, the Second
Amended Settlement  

Agreement, and this Third Amended Settlement Agreement are terminated pursuant
to their provisions, the Parties agree that all discovery, motions, pleadings,
and other activity in this Class Action affecting the Settling Defendant shall
be stayed except to the extent necessary to effectuate this settlement.

52

--------------------------------------------------------------------------------

33.      Additional Terms.     33.1      Plaintiffs and Settlement Class Counsel
shall not issue, or facilitate, or     cause to be issued, any press release or
other public statements regarding the settlement except in accordance with a
court-approved plan for dissemination of Class Notice and as necessary to obtain
Preliminary Settlement Approval. Except as may be necessary for Sharper Image to
comply with legal, statutory, and/or regulatory requirements of disclosure of
information, no statements regarding the settlement will be made prior to
application for Preliminary Settlement Approval whatsoever, beyond Settlement
Class Counsel, Settling Defendant’s Counsel, Settling Defendant, and Plaintiffs.
Inquiries may only be responded to by reference to information in the public
record. This provision shall not prohibit Settling Class Counsel from
communicating with Settlement Class Members; provided, however, that Plaintiffs
and Settlement Class Counsel must comply with all confidentiality agreements and
protective orders in this Class Action. Any and all drafts of this Third Amended
Settlement Agreement and other related settlement documents shall remain
confidential and shall not be disclosed or duplicated except as necessary to
obtain approval of this settlement.     33.2      The Third Amended Settlement
Agreement compromises claims that were     contested and shall not be deemed an
admission by any Parties to this Class Action as to the merits of any claim or
defense. Settling Defendant and Plaintiffs agree that the Settlement Package and
the other terms of the Amended Settlement Agreement, the Second Amended
Settlement Agreement, and this Third Amended Settlement Agreement were
negotiated in good faith by Settling Defendant and Plaintiffs, and reflect a
settlement that was reached voluntarily after a mediation process under the
supervision of Lawrence M. Watson, Jr., Upchurch Watson White & Max Mediation
Group, Inc., and consultation with competent legal counsel.     33.3     
Neither the act of negotiating the Amended Settlement Agreement, the     Second
Amended Settlement Agreement, this Third Amended Settlement Agreement,  

53

--------------------------------------------------------------------------------

including the agreement by Settling Defendant to stipulate to a nationwide
settlement class, nor any act performed or document executed pursuant to or in
furtherance of the Amended Settlement Agreement, the Second Amended Settlement
Agreement, or this Third Amended Settlement Agreement: (a) is or may be deemed
to be or may be used as an admission of, or evidence of, the validity of any
Released Claim, or of any wrongdoing or liability of the Settling Defendant; (b)
is or may be deemed to be or may be used as an admission of, or evidence of, any
fault or omission of the Settling Defendant in any civil, criminal or
administrative proceeding in any court, administrative agency or other tribunal;
or (c) is or may be deemed to be a waiver of Settling Defendant’s right to seek
to enforce of its rights, including those provided for herein, in other cases or
against persons or entities who opt out of the settlement. Settling Defendant
may file the Amended Settlement Agreement, the Second Amended Settlement
Agreement, this Third Amended Settlement Agreement, and/or the Final Judgment in
any action that has been or may be brought against them in order to support a
defense or counterclaim based on principles of res judicata, collateral
estoppel, release, good faith settlement, judgment bar or reduction or any other
theory of claim preclusion or issue preclusion or similar defense or
counterclaim.

     33.4 All agreements made and orders entered during the course of the
litigation relating to the confidentiality of information shall survive the
Amended Settlement Agreement, the Second Amended Settlement Agreement, and this
Third Amended Settlement Agreement.

     33.5 The Amended Settlement Agreement, the Second Amended Settlement
Agreement, and this Third Amended Settlement Agreement supersede the settlement
agreement dated January 16, 2007.

34.      Counterparts.     This Third Amended Settlement Agreement may be
executed in counterparts, each of  

which shall constitute an original. Facsimile or pdf signatures shall be
considered valid 54

--------------------------------------------------------------------------------

signatures as of the date hereof, although the original signature pages shall
thereafter be appended to this Third Amended Settlement Agreement and kept in
the custody of Settling Defendant’s Counsel.

EXECUTED on July 30, 2007. [INTENTIONALLY LEFT BLANK]

55

--------------------------------------------------------------------------------

    LIGHTFOOT, FRANKLIN & WHITE LLC    By: Manuel Figueroa, Plaintiff           
   Jere F. White, a partner      HAGGARD, PARKS, HAGGARD & LEWIS, P.A. 




By:






Dixie M. Garner, Plaintiff






Robert L. Parks, a partner




Sharper Image Corporation    THELEN REID BROWN RAYSMAN & STEINER  LLP     By:   
  Print Name:    By:  Its:               David L. Aronoff, a partner. 


--------------------------------------------------------------------------------